     WRIGHT, FINLAY & ZAK, LLP
1
     Christina V. Miller, Esq.
2    Nevada Bar No. 12448
     Joseph A. Dragon, Esq.
3    Nevada Bar No. 13682
     7785 W. Sahara Ave., Suite 200
4
     Las Vegas, Nevada 89117
5    (702) 475-7964; Fax: (702) 946-1345
     jdragon@wrightlegal.net
6    Attorneys for Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage
7    Loan Asset-Backed Certificates, Series 2007-CB3

8                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
9
     U.S. BANK NATIONAL ASSOCIATION, AS                  Case No.: 2:17-CV-01524-RFB-VCF
10   TRUSTEE, FOR THE C-BASS MORTGAGE
11   LOAN ASSET-BACKED CERTIFICATES,                     STIPULATION AND ORDER TO
     SERIES 2007-CB3,                                    EXTEND DISPOSITIVE MOTION
12                                                       DEADLINES
                    Plaintiff,
13                                                       [FIRST REQUEST]
14          vs.

15   SATICOY BAY LLC SERIES 1105
     SULPHUR SPRINGS LANE; ROCK
16   SPRINGS VISTA 3 HOMEOWNERS
17   ASSOCIATION; HAMPTON & HAMPTON
     COLLECTIONS, LLC,
18
                    Defendants.
19
20          Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage Loan
21   Asset-Backed Certificates, Series 2007-CB3 (hereinafter “Plaintiff” or “U.S. Bank”),
22   Defendant, Saticoy Bay, LLC Series 1105 Sulphur Springs Lane (“Saticoy Bay” or
23   “Defendant”) and Defendant, Rock Springs Vista 3 Homeowners Association (“Rock Springs”
24   or “HOA”) (collectively, “the Parties”), by and through their attorneys of record, being the only
25   parties participating in this action, hereby stipulate and agree to extend the dispositive motion
26   deadline pursuant to Local Rules IA 6-1 and 26-4, as follows:
27   ///
28   ///



                                                     1
1            This matter involves a non-judicial HOA lien foreclosure and the Nevada Supreme
2    Court decision in SFR Investments Pool 1 v. U.S. Bank, 130 Nev. Adv. Op. 75, 334 P.3d 408
3    (2014), which puts the deed of trust at issue into question.
4            The parties request to extend the dispositive motion deadline, set via the Court’s Minute
5    Order on April 9, 2019 [ECF No. 20], for the limited purpose of generating deposition
6    transcripts necessary for a complete record and in support of the Parties’ Motions for Summary
7    Judgment. On April 9, 2019 the Court granted Saticoy Bay’s Motion to Lift Stay, and set the
8    following briefing schedule for dispositive motions: dispositive motions shall be filed by May
9    14, 2019; responses shall be filed by May 23, 2019; and replies are to be filed by May 30, 2019.
10   On April 9, 2019 the Parties had not yet conducted discovery regarding this case. Nonetheless,
11   the Court made it clear that the Parties were to complete all discovery no later then May 7,
12   2019.
13           The Parties participated in expedited discovery to complete any remaining issues.
14   However, several of the key deposition transcripts have not yet been provided by the Court
15   Reporter to the Parties. This includes the deposition transcripts of both the HOA and the HOA’s
16   foreclosure trustee, Hampton & Hampton Collections, LLC. Thus, the Parties request a ten-day
17   extension of the current dispositive motion deadlines to ensure a complete and accurate record.
18           Subject to approval of the Court, the parties stipulate and agree to the following
19   dispositive motion briefing schedule:
20              a. Dispositive motion deadline: May 23, 2019
21              b. Response deadline: May 31, 2019
22              c. Reply deadline: June 6, 2019
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                      2
1           The Parties respectfully submit that good cause exists for such extension and that this
2    request is not brought for any improper purpose or for purposes of delay.
3    Dated this 14th day of May, 2019.                   Dated this 14th day of May, 2019.

4    WRIGHT, FINLAY & ZAK, LLP                           TYSON & MENDES
5
     /s/ Joseph A. Dragon, Esq.                          /s/ Margaret E. Schmidt, Esq.___
6    Christina V. Miller, Esq.                           Christopher A. Lund, Esq.
     Nevada Bar No. 12448                                Nevada Bar No. 12435
7    Joseph A. Dragon, Esq.                              Thomas E. McGrath, Esq.
8    Nevada Bar No. 13682                                Nevada Bar No. 7086
     7785 W. Sahara Ave., Suite 200                      Margaret E. Schmidt, Esq.
9    Las Vegas, Nevada 89117                             Nevada Bar No. 12489
     Attorneys for Plaintiff, U.S. Bank National         3960 Howard Hughes Parkway
10   Association, as Trustee, for the C-BASS             Suite 600
11   Mortgage Loan Asset-Backed Certificates,            Las Vegas, Nevada 89169
     Series 2007-CB3                                     Attorney for Defendant, Rock Springs Vista 3
12                                                       Homeowners Association
     Dated this 14th day of May, 2019.
13
14   LAW OFFICE OF MICHAEL F. BOHN,
     ESQ.
15
     /s/ Michael F. Bohn, Esq.
16   Michael F. Bohn, Esq.
     Nevada Bar No. 1641
17   Adam R Trippiedi, Esq.
18   Nevada Bar No. 12294
     Law Office of Michael F. Bohn
19   2260 Corporate Cir, Suite 480
     Henderson, NV 89074
20   Attorneys for Saticoy Bay, LLC Series 1105
     Sulphur Springs Lane
21
22
23                                        IT IS SO ORDERED.
24
25
                                          UNITED STATES MAGISTRATE JUDGE
26
                                                           May 15, 2019
27
                                          DATED:
28



                                                     3
